DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/277,504 filed on 18 March 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “gap 48” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 appears to claim exact language already present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 12-13, 16, 18-23, 28-29, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,013,491 issued to Poulter.
Regarding Claims 1-2, 6, Poulter discloses a device for producing focused explosions and generating high speed fragments and a blastwave, the device comprising:
a rigid outer shell (17);
an explosive filling within said rigid outer shell (25), the explosive filling comprising a plurality of inwardly extending cone-shaped hollows (figs. 1-2), wherein said explosive filling is covered with an outer coating, said coating extending into said inwardly extending hollows (13/27); and
a gap defined between the explosive filling and the rigid outer shell (see gap between 17 and 12); and
a hollow container for holding said explosive filling within said gap (12).
Regarding Claim 3, Please see fig.2, the radii is clearly larger than the gap.
Regarding Claim 9, Poulter discloses the coating comprises copper (at least column 3 lines 72-74), a metal.
Regarding Claim 12, please see figure 5 for openings 22.
Regarding Claim 13, please see figures 1-2 for stepped edges and cones.
Regarding Claim 16, please see figs. 1-2 for cone shaped intrusions.
Regarding Claim 18, please see fig.1, where the rigid outer shell is grooved, please see the right side proximate where element 23 is pointing and where element 12 is pointing for the upper and lower surfaces of the groove in shell 17.
Regarding Claim 19, please see fig.1 for the detonation point in the center of the unit being equidistant from an apex of each one of said hollows.
Regarding Claim 20, Poulter discloses a method of manufacturing a device for focused explosions with controlled fragmentation, the method comprising:
shaping an explosive charge with a plurality of hollows (see figs. 1-2);
lining the explosive charge (liner 27);
placing the explosive charge in a hollow container (12);
placing the hollow container in a rigid shell (17);
defining a gap between the container and the rigid shell (see figs. 1-2, gap between 12/17), the gap extending between said hollow container and rigid shell, the gap having a selected gap size, the gap size defining at least partly how an explosion at a given hollow impacts the rigid shell, thereby controlling fragmentation of said rigid shell (at least column 4 lines 5-9).
Regarding Claim 21, please see figures 1-2.
Regarding Claim 22, please see figure 1.
Regarding Claim 23, please see figs. 1-2, clearly shown.
Regarding Claim 28, please see figures 1-2 for the detonation point and axis (2) alignment.
Regarding Claim 29, see shock absorbers 20/21.
Regarding Claim 32, Poulter discloses a device for producing focused explosions comprising:
a rigid outer shell (17);
a hollow container under said rigid outer shell (12);
an explosive filling placed within said hollow container (25 see figs.1-2), the explosive filling comprising a plurality of hollows (figs. 1-2), the hollows being lined with a coating (27), the coating comprising copper (at least column 3 lines 72-74) and extending inwardly along respective axes towards an apex (13/27); 
the explosive filling being placed such that a gap is defined between said hollow container and said rigid outer shell (see gap between 17 and 12), the gap extending under said rigid outer shell (see fig.1, gap where 20/21 reside); and
at least one detonation point within said explosive filling, each axis and corresponding apex being aligned with at least one said detonation point (see fig.1, along axis 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 7, 24-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,013,491 issued to Poulter.
Regarding Claims 4-5, Poulter discloses the device of claim 2/3 but fails to specifically disclose the embodiments claimed with the gaps as claimed.  However, Poulter discloses in at least column 4 lines 5-9 the gap is present for the well-known purpose of providing stand-off for jet formation.  It would have been obvious to one having ordinary skill, at the time of the invention, to create the gaps to any value needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Poulter discloses the coating comprises copper (at least column 3 lines 72-74), but fails to disclose electroplating.  However, the structural limitation is met, and the method of electroplating would have been obvious to one having ordinary skill as selecting one of a known number of options for applying the coating.
Regarding Claim 24, Poulter discloses the method of claim 20 but does not specifically disclose electroplating.  However, the structural limitation is met, and the method of electroplating would have been obvious to one having ordinary skill as selecting one of a known number of options for applying the coating.
Regarding Claims 25-27, Poulter is silent as to the exact method steps as claimed.  However, housing 12 is disclosed as metal, and machining material is old and well-known in the art.  Filling housing 12 first with the liner cones and then with explosive would have been an obvious method step to arrive at the same structure as shown in figures 1-2.
Regarding Claim 30, please see at least column 1 lines 11-72, indicating the device may be triggered on command, or operation by a trigger screen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641